Citation Nr: 0945852	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disorder.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of Lyme disease.

3.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a stomach disorder.

4.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an eye disorder.

5.	Entitlement to service connection for hypertension.

6.	Entitlement to service connection for arthritis of the 
hips.

7.	Entitlement to service connection for arthritis of the 
spine.

8.	Entitlement to a compensable evaluation for a slight tear 
of the right lateral meniscus.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1991 to 
March 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law 
Judge at a February 2009 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Through various correspondence, the Veteran has referenced VA 
treatment records that have not been associated with the 
claims file.  For instance, in a December 2007 substantive 
appeal, the Veteran referenced a January 16, 2003, VA 
radiology report which diagnosed degenerative arthritis of 
the knees.  In addition, in a September 2009 statement, the 
Veteran indicated a June 2006 "confidential AD HOC summary" 
discusses Lyme Disease Arthritis, glaucoma suspect and 
ulcers.  Neither record has been associated with the claims 
file.  In addition, a review of the record reveals that 
records from the Detroit VAMC prior to November 2005 have not 
been requested and are not associated with the claims file.  
Furthermore, as indicated by the Veteran's submitted 
statements, records obtained since November 2005 appear to be 
incomplete.  Records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified possible 
outstanding VA records pertinent to the Veteran's current 
claims on appeal, VA must undertake efforts to acquire such 
documents as these records may be material to his claims; a 
reasonable effort should be made to obtain such records.  See 
38 U.S.C.A. § 5103A(b).

With respect to the Veteran's application to reopen the 
claims of service connection for a left knee disorder, 
residuals of Lyme disease, a stomach disorder and an eye 
disorder, the Board observes that, following the Veteran's 
claim to reopen, he was not provided sufficient VCAA notice.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

In the instant case, the Veteran was not properly informed of 
the reasons for the previous denial of service connection for 
the claimed disorders.  As such, on remand, the Veteran 
should be provided sufficient notice conforming to Kent. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice 
regarding what constitutes new and 
material evidence with regard to his 
claims of service connection for 
residuals of Lyme disease, a left knee 
disorder, a stomach disorder and an eye 
disorder.  Specifically, the Veteran 
should be informed of the basis for the 
previous denial of benefits, as well as 
what evidence and information is 
necessary to reopen his claims of 
service connection.  See 38 C.F.R. § 
3.156; Kent v. Nicholson, 20 Vet. App. 
1 (2006).

2.	Contact the Veteran and request that he 
provide information as to all medical 
care providers who have treated him for 
residuals of Lyme disease and all 
claimed secondary conditions.  
Specifically, the Veteran should be 
requested to indicate the source of the 
June 30, 2006, "Confidential AD HOC 
summary."  Upon receipt of the 
requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the Veteran 
for incorporation into the record.

3.	Obtain all VA treatment records and 
reports from the Detroit VAMC.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


